Exhibit 16 Larry O'Donnell, CPA, P.C. Certified Public Accounts Telephone (303) 745-4545 2228 South Fraser Street Fax (303) 369-9384 Unit I Email larryodonnellcpa@msn.com Aurora, Colorado80014 www.larryodonnellcpa.com October 26, 2010 SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance treet, N.E., Mail Stop 7010 Washington, D.C. 20549 Re:Mexus Gold U.S. (the “Company”) Form 8-K Item 4.01 (the “Report”) Gentlemen: We have reviewed the above referenced Report filed by the Company.We do not disagree with the statements made by the Company in the Report and authorize the Company to file a copy of this letter as an exhibit to the Report. /s/ Larry O’Donnell, CPA, PC October 26, 2010
